                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE WESTERN DISTRICT OF PENNSYLVANIA

    CHESTER BELBACK,
                                                  ) Civil Action No. 2: 17-cv-1222
                                                  )
              Plaintiff,
                                                  )
                                                  ) Chief United States Magistrate Judge
    v.
                                                  ) Cynthia Reed Eddy
                                                  )
    JOSEPH BARNER,
                                                  )
                                                  )
              Defendant.


                                  MEMORANDUM OPINION1

         Presently before the Court is Defendant’s Motion for Summary Judgment. (ECF No. 36).

For the reasons set forth below, the motion for summary judgment will be granted.

                                       Procedural Background

         Plaintiff, Chester Belback (“Plaintiff” or “Belback”), is a state prisoner in the custody of

the Pennsylvania Department of Corrections (“DOC”) currently confined at SCI-Forest. The

events giving rise to this lawsuit occurred while Belback was incarcerated at SCI-Greene.

Belback alleges that the lone defendant, Officer Joseph Barner (“Barner), violated his

constitutional rights as secured by Eighth Amendment by engaging in sexual harassment .

Specifically, Belback alleges that he was subjected to sexual harassment by Barner during routine

pat searches during the month of June 2016, and when Officer Barner poked Belback’s buttocks

with a pen on July 6, 2016.

         Discovery has closed and Barner now moves for summary judgment. Barner has filed in

support of his motion a brief, (ECF No. 37), an appendix of record evidence (ECF No. 38), and a

1
        In accordance with the provisions of 28 U.S.C. § 636(c)(1), the parties have voluntarily
consented to have a United States Magistrate Judge conduct proceedings in this case, including
trial and the entry of a final judgment. See ECF Nos. 6 and 15.

                                                  1
concise statement of undisputed material facts (ECF No. 39). In response, Belback has filed a

brief in opposition to the motion for summary judgment with an appendix of record evidence

(ECF No. 48). The matter is fully briefed and ripe for disposition.

                                  Relevant Factual Background

       On July 6, 2016, Belback and Barner were in the maintenance work area. Belback was

standing at a nut and bolt cabinet with his supervisor, Mr. Bland. The cabinet was to the right of

a desk where Barner was sitting. According to Plaintiff’s deposition testimony:

               I remember getting up and going over to the cabinet. And as me and Mr.
       Bland were talking is when I felt a poke in my back side, which at first I thought -
       - I didn’t know if it was his hand or his pen, because I wasn’t facing [Barner].
       And then I turned around, and I pointed to Barner, and I said, “Did you just touch
       me in the ass?” And he was denying it saying, “No, no.”

              I started to walk away. And I said, “I know you touched me. I told you
       before not to touch me like that.” He said, “I didn’t touch you.”

              And I was aggravated. And I went back to the end of the desk. It’s like
       when somebody is lying to you, I got a sarcastic grin on my face, and I laughed at
       him. I told him, “I’m not imaging you touching me. I felt you touch me. It
       wasn’t my imagination.” That is when he said, “it was my pen,” and put it
       towards my back side again.

               I said, “You know what, you are on camera this time. I’m done with you.
       I told you before not to put your hands on me like that inappropriately.” And I
       walked away. And I went back to the - - I leaned back against the desk.

              Then he is claiming that I knocked his papers over, but I never knocked
       any of his papers over.

               ...

             He poked me. He says he was trying to get me to move. He never told me
       to move of his line of sight. None of that ever occurred.

Pl’s Depo. at 31 - 32 (ECF No. 38-3).

       Based on this incident, Belback filed a complaint pursuant to the Prison Rape Elimination

Act (“PREA”), 42 U.S.C. § 30301, et seq. (ECF No. 48-1 at 1). The PREA investigation

                                                2
determined that Belback’s allegations had been “substantiated” and found that Barner’s contact

with Belback was unprofessional in nature and unrelated to official duties. As a result, a “local

separation” between Belback and Barner was put in place.           (ECF No. 48).      Belback was

subsequently transferred to SCI-Forest.

       In his Declaration, Barner admits that his pen made contact with Belback’s clothing, but

states that he used the pen to direct Belback to move out of the way “and in no way was meant to

be a sexually suggestive or inappropriate gesture.”      Declaration of Joseph Barner, at ¶¶ 8-9

(ECF No. 38-2). Further, Barner states that he never has inappropriately touched an inmate

during a pat search, that Belback never complained to him about feeling uncomfortable during

any of the pat searches that Barner conducted, and that Barner was not aware of any inmates

voicing complaints about the way Barner conducted pat searches. Id. at ¶¶ 12 - 14.

                                       Standard of Review

       The standard for assessing a Motion for Summary Judgment under Rule 56 of the Federal

Rules of Civil Procedure is well-settled. A court should grant summary judgment if the

pleadings, depositions, answers to interrogatories, and admissions on file, together with the

affidavits, if any, show that there is no genuine issue as to any material fact and that the moving

party is entitled to a judgment as a matter of law. “Only disputes over facts that might affect the

outcome of the suit under the governing law will properly preclude the entry of summary

judgment.” Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986). Furthermore, “summary

judgment will not lie if the dispute about a material fact is ‘genuine,’ that is, if the evidence is

such that a reasonable jury could return a verdict for the nonmoving party.” Id. at 250.

       On a motion for summary judgment, the facts and the inferences to be drawn therefrom

should be viewed in the light most favorable to the non-moving party. See Matsushita Elec.


                                                 3
Indus. Co., Ltd. v. Zenith Radio Corp., 475 U.S. 574, 587 (1986) (quoting United States v.

Diebold, Inc., 369 U.S. 654, 655 (1962)). The moving party has the initial burden of identifying

evidence which demonstrates the absence of a genuine issue of material fact. The party opposing

the motion, however, cannot rely merely upon bare assertions, conclusory allegations, or

suspicions to support its claim. The nonmoving party “must do more than simply show that there

is some metaphysical doubt as to the material facts,” Matsushita, 475 U.S. at 586, and must

produce more than a “mere scintilla” of evidence to demonstrate a genuine issue of material fact.

See Big Apple BMW, Inc. v. BMW of North America, Inc., 974 F.2d 1358, 1363 (3d Cir. 1992).

       This standard is somewhat relaxed with respect to pro se litigants. Where a party is

representing himself pro se, the complaint is to be construed liberally. A pro se plaintiff may not,

however, rely solely on his complaint to defeat a summary judgment motion. See, e.g., Anderson

v. Liberty Lobby, Inc., 477 U.S. 242, 256 (1986) (“Rule 56(e) itself provides that a party

opposing a properly supported motion for summary judgment may not rest upon mere allegation

or denials of his pleading, but must set forth specific facts showing that there is a genuine issue

for trial.”). Allegations made without any evidentiary support may be disregarded. Jones v. UPS,

214 F.3d 402, 407 (3d Cir. 2000); see also Schoch v. First Fid. Bancorporation, 912 F.2d 654,

657 (3d Cir. 1990) (“[U]nsupported allegations . . . and pleadings are insufficient to repel

summary judgment.”).

       In order to survive a motion for summary judgment on a § 1983 claim, a plaintiff must

adduce evidence that the defendants acted under color of state law and that the plaintiff was

deprived of a right, privilege, or immunity secured by the Constitution or federal law. See

Piecknick v. Pennsylvania, 36 F.3d 1250, 1255–56 (3d Cir. 1994). It is not disputed that Barner




                                                 4
was acting under the color of state law.         Therefore, the issue is whether Barner violated

Belback’s Eighth Amendment rights.

                                             Discussion

       The United States Court of Appeals for the Third Circuit, joining several other circuits,

recently held that sexual abuse of prisoners by prison officials can violate the Eighth

Amendment. Ricks v. Shover, 891 F.3d 468, 473 (3d Cir. 2018). In so holding, the appellate

court noted that the “sexual abuse of prisoners, once overlooked as a distasteful blight on the

prison system, offends our most basic principles of just punishment” and “invades the most basic

of dignity interests: to be treated as a human being” and is “not part of the penalty that criminal

offenders pay for the offenses against society.” Id. at 473, 474 (quoting Boddie v. Schneider,

105 F.3d 857, 861 (2d Cir. 1997)).

       In Ricks, the appellate court clarified that “a single incident, if sufficiently serious or

severe, can run afoul of the Eighth Amendment as surely as can multiple, less egregious

incidents.” Id. at 477. In that connection, the appellate court declined to adopt a bright-line rule

as to when sexual contact will violate the Eighth Amendment and instead instructed that the

district court should conduct a “contextual, fact-specific” inquiry, which considers “[t]he scope,

place, and timing of the offensive conduct.” Id. at 478.

       The framework for analyzing whether a claim alleging that a prisoner has been sexually

abused by a corrections officer rises to the level of an Eighth Amendment violation consists of a

two-part analysis consisting of objective and subjective components. The objective element is

satisfied only if the incident in question is “objectively, sufficiently intolerable and cruel, capable

of causing harm . . . .” Id. at 475. When evaluating the objective element, the Supreme Court

has warned that “not . . . every malevolent touch by a prison guard gives rise to a federal action.”



                                                  5
Hudson v. McMillian, 503 U.S. 1, 9 (1992). “Rather, in contrast to common tort law, the Eighth

Amendment shields inmates from only those actions ‘repugnant to the conscience of mankind’.”

Ricks, 891 F.3d at 475-76 (quoting Hudson, 503 U.S. at 10).           “The objective element ‘is

therefore contextual and responsive to ‘contemporary standards of decency’.” Ricks, 891 F.3d at

476 (citations omitted). “And ‘conditions that cannot be said to be cruel and unusual under

contemporary standards are not unconstitutional’.” Id. (citing Rhodes v. Chapman, 452 U.S.

337, 347 (1981)).

       The subjective element inquires “whether the official had a legitimate penological

purpose or if he or she acted ‘maliciously and sadistically for the very purpose of causing

harm’.” Id. (quoting Whitley v. Albers, 475 U.S. 312, 319-20 (1986)).

       Belback describes Barner’s actions as sexually suggestive. But this description is

tempered by the video footage of the incident provided to the Court. In Scott v. Harris, the

Supreme Court reiterated that the facts must be viewed in the light most favorable to the plaintiff

on a motion for summary judgment, but held that the court of appeals “should have viewed the

facts in the light depicted by the videotape.” -- U.S. --, 127 S.Ct. 1769, 1776 (2007). The

Supreme Court, in Scott, held that the plaintiff’s version of events was “utterly discredited” by

the video and therefore “blatantly contradicted by the record.” Our court of appeals has cited

Scott and “relied on the videotapes, where possible, to state the facts of [the] case.” Green v.

N.J. State Police, 246 F. App’x 158, 159 n.1. (3d Cir. 2007). Accordingly, the Court has used

the videotape that is part of the summary judgment record to supplement Belback’s description

of the event and finds that his characterization of the contact as sexually suggestive is

contradicted by the video.




                                                6
       The video shows Belback walking over to a cabinet. Within seconds, a hand holding a

pen is visible and appears to touch Plaintiff’s shirt in the lower back area. Belback is then seen

walking out of camera view, but then comes back and points at the camera with a smile. Several

seconds letter, Barner is seen walking past the camera, appearing to be on his way out of the

maintenance area.    Approximately a second later, Barner is seen putting papers close to

Belback’s face, while Belback laughs. Belback is then seen taking a few steps before exiting the

camera view. (ECF No. 38-1).

       In an attempt to demonstrate a pattern of behavior, Belback asserts that during certain

routine pat searches conducted in June of 2016, Barner acted inappropriately by squeezing

Belback’s cheek and grabbing his buttocks. However, it is undisputed that Belback never filed a

grievance and did not report Barner’s actions to appropriate personnel within the prison, other

than allegedly making comments to Barner. (Pl’s Depo at 17, 22). Belback acknowledges that

there is no evidence to support his allegations of Barner’s past behavior other than his own

beliefs and impressions. As such, Belback cannot establish “repetitive” sexual abuse.

       Having considered the record, including the videotape evidence, pertinent case law, “the

scope, place, and timing of the offensive conduct,” Ricks, 891 F.3d at 478, the Court concludes

that Barner’s actions in touching Belback’s buttocks with a pencil do not rise to the level of a

constitutional violation. Barner’s behavior, while certainly inappropriate and unprofessional,

was far less egregious than the allegations addressed in many cases in which the actions of prison

officials were far more offensive and were found to be insufficient to support a cognizable

Eighth Amendment claim. See, e.g., McIntyre v. Kellinger, 741 F. App’x 891 (3d Cir. July 16,

2018) (holding that incident in which defendant dragged his hands down plaintiff’s buttocks,

gripped his buttocks, patted his thighs, and “squeezed [his] ass as if [he] was a woman” while



                                                7
whispering “in a sexual manner” during a pat-search was not objectively severe or serious to

establish an Eighth Amendment violation); Ricks, 891 F.3d at 479 (suggesting that an “isolated,

momentary” incident in which guard “rubbed his erect penis against [plaintiff’s] buttocks

through both men’s clothing” was not sufficiently severe, but allowing an opportunity to amend);

Hughes v. Smith, 237 F. App’x 756, 759 (3d Cir. 2007) (no Eighth Amendment violation where

correctional officer allegedly touched the inmate’s testicles through his clothing during a single

pat-down frisk); Kareem v. Diraimo, No. 1:17-cv-237, 2018 WL 6788524 (W.D.Pa. Dec. 26,

2018) (no Eighth Amendment violation where correctional officer placed his hands inside of

plaintiff’s boxer shorts, stroked his penis once, and grabbed his scrotum during a random pat

search.); Watson v. Wingard, No. 3:16-cv-0055, 2018 WL 2108316 (W.D. Pa. Jan. 31, 2018)

(allegations that defendant gave plaintiff an “upper cut” to the groin with his forearm, “groped

and massaged [his] penis,” and examined plaintiff’s “butt . . . like a doctor” did not amount to

sexual abuse), report and recommendation adopted by 2018 WL 2107773 (W.D.Pa. May 07,

2018).

         Nor does Barner’s conduct fall within the examples of misconduct identified in Ricks.

See Ricks, 891 F.3d at 478 (defining serious sexual contact to include “sexualized fondling,

coerced sexual activity, combinations of going harassment and abuse, and exchanges of sexual

activity for special treatment or to avoid discipline.”). Id.   Barner’s inappropriate behavior does

not in any way trivialize the mistreatment Belback allegedly experienced. But such behavior

does not amount to a cognizable constitutional violation.

         Accordingly, under applicable legal standards, the Court finds that Plaintiff has failed to

establish that he experienced conduct that was “repugnant to the conscience of mankind” or that

the alleged violation took place under circumstances that suggest a “culpable state of mind.”



                                                  8
Ricks, at 475. Because Plaintiff cannot satisfy either element of his Eighth Amendment claim,

summary judgment is appropriate.

III.   Conclusion

       For all these reasons, Defendant’s Motion for Summary Judgment will be granted.

Judgment will be entered in favor of Defendant and against Plaintiff. An appropriate order

follows.


Dated: February 12, 2019

                                                  s/Cynthia Reed Eddy
                                                  Cynthia Reed Eddy
                                                  Chief United States Magistrate Judge



cc:    CHESTER BELBACK
       MA7223
       SCI Forest
       PO Box 945
       Marienville, PA 16239
       (via U.S. First Class Mail)

       Yana L. Warshafsky
       Office of the Attorney General
       (via ECF electronic notification)




                                             9
